                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
__________________________________________

COUNCIL OF CHURCHES HOUSING
DEVELOPMENT FUND COMPANY, INC.

                                      Plaintiff
                                                           DECISION and ORDER
-vs-
                                                           18-CV-6920 CJS
ARLINGTON HOUSING CORPORATION
and BATAVIA INVESTORS, LTD.,

                           Defendants
__________________________________________

                                           INTRODUCTION

          This action involves a dispute over the direction and control of a limited partnership that

was formed to own and operate a real estate investment. Plaintiff, the general and managing

partner, commenced this action to stave off an attempt by Defendants, the limited partners, to

oust Plaintiff from the partnership based on alleged breaches of fiduciary duties. Now before

the Court is a motion for preliminary injunctive relief by Defendants. The application is denied.

                                           BACKGROUND

          At issue is the operation of the Birchwood Village apartment complex in Batavia, New

York. In 1970, a group of churches in Batavia formed the Plaintiff not-for-profit corporation to

address a perceived need for low-income housing. To finance the development of the project,

Plaintiff borrowed $4.7 million, secured by a mortgage insured by the U.S. Department of

Housing and Urban Development (“HUD”). HUD subsequently became the holder of the

mortgage.

          Due to HUD’s involvement in the project, Plaintiff was required to operate the apartment

complex in accordance with HUD regulatory agreements. 1 Such regulatory agreements


1   Greenbaum Decl., Exs. 3-4.
                                                   1
included a provision stating: “The Owners covenant and agree that . . . [a]dmission to the

project shall be limited to families having a low or moderate income which does not exceed the

limits established by the Commissioner and in effect at the time of admission.”2 Such regulatory

agreements further stated: “The rent charged for each unit shall not exceed the upper limit of

the range shown for such type of unit on the rental schedule approved in writing by the

Commissioner.”3         Such rental schedules set forth Fair Market Rents (“FMRs”) for each unit.

The HUD FMRs are “set at the 40th percentile in the rent distribution [for a particular

community.] By definition, 60 percent of the modest (nonluxury) rental housing units in a

community rent for more than the FMR.” 4 Plaintiff, though, has always intended Birchwood

Village to serve low- and moderate-income tenants even without regard to HUD’s requirement

that it do so.

        On September 1, 1979, Plaintiff conveyed Birchwood Village to a limited partnership,

Brunswick Ltd. (“Brunswick”), of which Defendant Batavia Investors, Ltd (formerly known as

Essex, Ltd) (“Batavia Investors”) was a limited partner. The purchase price of $5.5 million was

secured by a “wraparound mortgage” that was subject to the mortgage already held by HUD.

        On December 1, 1979, Brunswick’s partnership agreement was amended and restated

in several respects. First, the name of the partnership was changed from Brunswick Ltd to

Batavia Townhouses, Ltd. Second, Plaintiff joined the partnership as co-general partner and

sole managing partner. The other general partner was David C. Green, and the sole limited

partner was Defendant Batavia Investors.                   To reiterate, upon the execution of this new

partnership agreement, Plaintiff not only held the wraparound mortgage given by the

partnership to secure the purchase of Birchwood Village, but it also was a co-general partner



2 Greenbaum Decl. Ex. 3, p. 2.
3 Greenbaum Decl. Ex. 3, p. 2.
4 Docket No. [#7-6] at p. 2, ¶ 8 (emphasis in original).

                                                           2
and sole managing partner of the partnership.            Additionally, and quite significantly, the

partnership agreement stipulates that the partnership will dissolve automatically on December

1, 2020.

          The Amended and Restated Partnership Agreement further indicates that the

partnership will operate Birchwood Village as described in “Project Documents” filed with HUD.

Such “Project Documents” specify that “Birchwood Village be operated as an affordable

housing project for low-income residents.” Complaint at ¶ 33. Paragraph 2.4 of the agreement

further describes the purpose of the limited partnership as follows:

          The sole purpose and business of the Partnership shall be to acquire real property,
          together with the improvements thereon, as described in the Project Documents, and to
          own, hold, manage, maintain, and operate thereon the Project together with such other
          activities related directly or indirectly to the foregoing as may be necessary, advisable,
          or convenient to the promotion or conduct of the business of the Partnership, including
          without limitation the incurring of indebtedness and the granting of liens and security
          interests in the real and personal property of the Partnership to secure the payment of
          such indebtedness; all in such manner as will conform to all rules and regulations of
          Agency, and insofar as is consistent therewith, will maximize the Federal, state and local
          income tax benefits available to the Partnership. The specifications of such business
          shall be deemed a limitation upon the powers of the General Partner.

Complaint at ¶ 32.

          In 1981, the partnership agreement was further amended, whereby David C. Green

withdrew as a general partner, and Defendant Arlington Housing Corporation (“Arlington”)

became co-general partner with Plaintiff.        Lawrence Penn (“Penn”) was, and remains, a

principal of both Arlington Housing Corporation and Batavia Investors.

          Since at least 2000, the partnership has obtained regular audits of its financial

statements, which it has shared with Defendants. 5 Additionally, since at least January 2015,

Plaintiff, as general partner, has sent Defendants monthly reports concerning the rent being



5   Greenbaum Decl. at ¶ 65 & Exs. 20-21.
                                                  3
charged for every unit at Birchwood Village. 6

          In 2004, the partnership agreement was again amended, to allow Arlington to withdraw

as co-general partner and become a co-limited partner with Batavia Investors. Arlington was

required to withdraw as general partner because its principal, Mr. Penn, had entered into a

settlement agreement with HUD involving matters unrelated to this action or to Birchwood

Village, which agreement prohibited him or his affiliates from serving as general partner of a

partnership owning HUD property. 7 Significantly, as a result of Arlington’s required withdrawal

as general partner, Plaintiff became the sole general partner and managing partner in addition

to holding the wraparound note and mortgage given by the partnership to purchase Birchwood

Village.

          As the years passed, Plaintiff, as managing partner, continued to operate Birchwood

Village as it always had been operated, as an apartment complex catering to low- and

moderate-income tenants. Further, as already explained, such operation was in keeping with

Plaintiff’s original intention when it developed the apartment complex, and was also required

as a condition of the mortgage agreement between Plaintiff and HUD. It is undisputed, though,

that Plaintiff, both as sole owner of Birchwood Village prior to joining the partnership, and later

as managing partner, always set rents at levels that were significantly below the FMR levels

permitted by HUD, purportedly to accommodate the financial means of the tenants. In other

words, Plaintiff could have charged higher rents and still been in compliance with HUD’s

requirements.

          Between 1979 and 2012, the partnership continued making payments on the note owed

to HUD, but did not make any payments on the wraparound note. In 2012, the partnership paid

off the HUD loan, leaving only the mortgage debt owed to Plaintiff. However, thereafter the


6   Greenbaum Decl. at ¶ 67.
7   See, U.S. v. Rozet, 2001 WL 348970at *8 (N.D.Ca. March 30, 2001) and Greenbaum Decl. & Exs. 13-16..
                                                      4
Partnership did not make payments on the outstanding wraparound note. The Limited Partners

were aware of this fact. For example, the audits of the Partnership’s financial statements for

2014-2017 observe that “[n]o principal payments have been made on the residual note[.]”8

       Nor, for that matter, did Plaintiff raise the rents at Birchwood Village appreciably after

the HUD loan was paid, even though the FMR restrictions previously imposed by HUD were

no longer applicable. 9 That is because, Plaintiff contends, Birchwood Village was never

intended to be a market-rate apartment complex, regardless of whether or not HUD imposed

such restrictions. 10

       Nevertheless, since 2012, Birchwood Village has been making money ($1.6 million) for

the partnership, which, for accounting reasons, has been accruing in the partnership’s bank

accounts, rather than being applied to the wraparound mortgage. On this point, Plaintiff’s

Executive Director explains:

       Interest expense on the Wraparound Note and Mortgage [in 2017] was $330,000. For
       2017, the accrued interest, although owed to Churches, was not transferred as cash to
       Churches, but rather left to accumulate as cash in the Partnership’s accounts. The
       interest in prior years 2016, 2015 and 2014 was accounted for in the same way.

       Because of the way the accrued interest on the Wraparound Note and Mortgage has
       been accounted for, the Partnership at December 31, 2017 had cash assets of $179,612
       in its checking account, and $1,457,151 in its savings account, for a total of $1,636,763,
       all as reflected on the balance sheet. ... In essence, the accrued interest owed to
       Churches on the Wraparound Note and Mortgage has been kept in what amounts to a
       “sinking fund” in order to partially satisfy the Debt Obligation to Churches when the
       Partnership ends in December 2020.

Greenbaum Decl. at ¶ ¶ 168, 170.

       As the preceding paragraph suggests, income from the operation of Birchwood Village




8 Greenbaum Decl. at Exs. 20-21.
9 Greenbaum Decl. at ¶ 154 (Indicating that the partnership was subject to the HUD Regulatory Agreements
“through 2012.”)
10 Greenbaum Decl. at ¶ ¶ 156-159.

                                                     5
subsequent to the payoff of the HUD mortgage has been sufficient to only partially pay the

outstanding wraparound mortgage held by Plaintiff, such that the entire amount will not be paid

off by the date the partnership is set to terminate in December, 2020.

        Although the limited partners have no right under the partnership agreement to direct or

manage the partnership, they eventually began seeking an opportunity for the partnership to

sell Birchwood Village, so as to fully satisfy the partnership’s debt obligation to Plaintiff prior to

the dissolution of the partnership in 2020. In October, 2014, Mr. Penn notified Plaintiff that the

limited partners were interested in having the partnership sell Birchwood Village to a third

party. 11 Penn stated that the limited partners “together have a 99% interest in the Partnership

and consequently the negative capital account of the Partnership impacts them and their

investors in a very dramatic way.” Penn indicated that he had contacted various real estate

investors to see if any would be interested in purchasing Birchwood Village, and that one of

them, Intercoastal Capital (“Intercoastal”), was offering $8.96 million. Penn stated:

        That sum is more than adequate to pay off the wraparound mortgage, including all
        accrued and unpaid interest, 12 and generate funds to cover the majority of the federal
        tax liability the investors will owe due to their recapture of their negative capital accounts
        from the Partnership.

Docket No. [#7-4] at p. 9. Penn stated that Intercoastal’s offer would expire if not accepted by

November 30, 2014. 13 Alternatively, Penn indicated that the limited partners would be willing

to sell their partnership shares to Plaintiff for the same amount that they would receive under

Intercoastal’s offer.

        On November 13, 2014, Plaintiff notified Penn that it was not interested in purchasing




11 Penn addressed his letter to Barbara Greenbaum, as Executive Directors of Birchwood Village, and indicated
that the offer was being made to the “Board of Directors of the General Partner.” Greenbaum Decl. Ex. 24.
12 Penn calculated that amount to be $7,457,134.00. Docket No. [#7-4] at p. 10.
13 See, Greenbaum Decl. Ex. 27 (Intercoastal’s letter of intent states: “This Letter of Intent shall be null and void

if not accepted by Seller by November 30, 2014.”).
                                                          6
the limited partners’ shares, but did not directly address Intercoastal’s offer. 14 In response, on

November 24, 2014, Penn’s attorney, Barton L. Schuman (“Schuman”), sent a letter to Plaintiff,

reiterating the wishes of the limited partners to sell the property. Schuman further implied that

Plaintiff’s refusal to sell would be a violation of its fiduciary duties, and threatened to dissolve

the partnership pursuant to “Section 13.1 of the Agreement of Limited Partnership.” 15 Schuman

did not allege that Plaintiff was violating its fiduciary duties in any other respect.

        On December 9, 2014, Plaintiff sent a letter to Schuman, purporting to accept

Intercoastal’s purchase offer. Subsequently, and even though Plaintiff’s acceptance was made

after the deadline in Intercoastal’s offer, Schuman notified Plaintiff that Intercoastal was still

agreeable to the sale, and would be preparing “a proposed Purchase and Sale Agreement for

the acquisition of the Birchwood Village Apartments in accordance with the letter of Intent dated

October 22, 2014,” which he expected to receive in January, 2015. 16 However, on February

17, 2015, Intercoastal directly notified Plaintiff that it had decided to pursue another opportunity,

and was no longer interested in purchasing Birchwood Village. 17

        On June 28, 2018, Mr. Penn, on behalf of Defendants, requested a meeting with Plaintiff,

purportedly “to discuss future plans for the property.” Penn did not indicate what he wanted to

discuss with Plaintiff, though he suggested that the parties have “independent legal counsel”

present at the meeting. Penn proposed that the meeting not take place until August, “[i]n order

to provide sufficient time to coordinate all the board members’ availability[.]” 18

        On August 9, 2018, a meeting was held at Birchwood Village, involving Mr. Penn and

Plaintiff, at which, for the first time, Penn accused Plaintiff of violating its fiduciary duties to the


14 Greenbaum Decl. Ex. 25.
15 Greenbaum Decl. Ex. 25.
16 Greenbaum Decl. Ex. 28.
17 Greenbaum Decl. Ex. 30 (“In the interim between the date of our [Letter of Intent] and the response from your

client which we did not receive until the second or third week of December last year, we have taken advantage
of another opportunity that had been presented to us.”).
18 Greenbaum Decl. at Ex. 31.

                                                       7
limited partners by failing to charge tenants sufficient rent. That is, Penn accused Plaintiff of

charging too little for rent, resulting in the partnership’s inability to pay off the wraparound

mortgage, which will eventually result in the partnership defaulting on its debt obligation to

Plaintiff. Penn orally offered to pay Plaintiff $6.5 million, in exchange for Plaintiff’s general

partnership interest and the mortgage obligation.

       On August 21, 2018, Penn’s attorney sent a follow-up letter to Plaintiff, reiterating the

accusation that Plaintiff had “for many years managed the Project for its advantage,” “but

contrary to the interests of the limited partners,” by “set[ting] the Project rents substantially

below the fair market value of the rental units and the level allowable under the Regulatory

Agreement that the Partnership entered into with the Department of Housing and Urban

Development.” 19 The letter indicated that Penn was nevertheless willing to purchase Plaintiff’s

partnership interest for $5.5 million, which was one million dollars less than he had orally

offered at the meeting.

       On September 10, 2018, Plaintiff notified Penn in writing that it rejected the purchase

offer, and that it considered his “accusations” to be “without merit. 20 On October 26, 2018,

Plaintiff further notified Penn, by letter, that “the balance due on the Partnership’s note to

[Plaintiff] exceeds the value of all of the Partnership’s assets,” and that when the partnership

terminates on the scheduled termination date, January 1, 2020, it intends “to accept all of the

Partnership’s assets in satisfaction of the Partnership’s note.” 21

       On November 19, 2018, Defendants sent a registered letter to Plaintiff, purporting to

remove Plaintiff as General Partner “for cause,” pursuant to Section 11.2 of the Amended and

Restated Partnership Agreement. 22 On December 11, 2018, counsel for Defendants sent a


19 Greenbaum Decl. at Ex. 32.
20 Greenbaum Decl. at Ex. 33.
21 Greenbaum Decl. Ex. 34.
22 Greenbaum Decl. Ex. 36.

                                                 8
follow-up letter to Plaintiff, indicating that representatives of Defendants would travel to

Birchwood Village on December 19, 2018, “to take control of all records of the Partnership and

the Property.” 23

           On December 17, 2018, Plaintiff commenced this action. The Complaint purports to

state the following claims: 1) “Breach of Contract Justifying an Injunction”; 2) “Breach of

contract justifying damages”; and 3) “Declaratory Judgment.” The Complaint demands a

permanent injunction barring Defendants from interfering with Plaintiff’s right to direct and

control the business of the partnership, a declaration that Plaintiff has not violated the

partnership agreement or otherwise done anything giving Defendants “cause” under the

agreement to remove Plaintiff as general partner, and money damages, together with

attorney’s fees, costs and disbursements.

           On January 4, 2019, Defendants filed an answer with counterclaims, along with the

subject motion for preliminary injunctive relief. The counterclaims allege, in pertinent part, that

           [b]y depressing the rents at the Property, [Plaintiff] has effectively siphoned the equity
           interest of the limited partners to its own account by placing itself in a position to
           foreclose on most or all of the Partnership’s assets when the Partnership terminates in
           2020.

Docket No. [#6] at p. 11. The counterclaims demand a declaratory judgment, “declaring the

parties’ respective rights and obligations,” as well as an injunction enforcing the purported

“November 19, 2018 notice of removal.”

           Defendants’ application for preliminary injunctive relief (Docket No. [#7]) seeks a

mandatory injunction “enforcing the removal of [Plaintiff]” as general and managing partner. 24

Defendants contend that they are likely to succeed in this action, since there is “cause” under

the partnership agreement to remove Plaintiff as general partner:


23   Greenbaum Decl. Ex. 35.
24   Docket No. [#7-1] at p. 2.
                                                   9
        The evidence is irrefutable that, for many years, [Plaintiff] has kept the rents at the
        Property far below market level, thereby depressing the Partnership’s income and
        precluding it from paying down the Note. Furthermore, in 2014, [Plaintiff] torpedoed
        [Intercoastal’s] offer to purchase the property that would have paid off the Note in full
        and yielded more than $2 million in investment gain for the limited partners. [Plaintiff]
        breached its duty of loyalty and its obligation of good faith and fair dealing by taking
        these actions.

Docket No. [#7-1] at p. 10. Defendants also contend that they will suffer “irreparable harm if

[Plaintiff] is permitted to retain control of the Partnership during the course of this litigation[.]” 25

        In support of the contention that Plaintiff has set the rents too low at Birchwood Village,

Defendants have submitted, inter alia, an affidavit from a retired HUD employee, Stanley Houle

(“Houle”), asserting that the rents being charged at Birchwood Village are, and always have

been, set significantly below the HUD FMR level.                     In other words, Houle indicates that

Birchwood Village could have charged significantly more for rents than it has charged, even

when the HUD restrictions were in place prior to the payoff of the HUD loan in 2012. 26 Further,

Defendants have submitted an affidavit from John E. Doyle, a real-estate appraiser, who

conducted a rent comparability study which concluded that Birchwood Village was taking in

$741,888.00 less annually than it could if it were charging “market rent.” 27 Put differently, Doyle

concluded that Birchwood Village could collect $741,888.00 more in rents annually if it charged

market-rate rents rather than rents aimed at low- and moderate-income tenants. 28

        Plaintiff, however, maintains that it has not breached its fiduciary duties in any way, and




25 Docket No. [#7-1] at p. 2.
26 See, Docket No. [#7-1] at p. 8 (“[Plaintiff] has maintained the rents at approximately 50% of the FMRs for
Genesee County from 2012 until the present.”).
27 Docket No. [#7-3]; see also, Docket No. [#7-1] at p. 8 (“Mr. Doyle concluded that the current market rents for

comparable rental units in the same area are 48-79% higher than the rents at the Property[.]”)
28 In response to this argument, Plaintiff asserts that, “[b]ecause of its age, state of repair, need for renovations,

and lack of amenities typically found in market rate apartments in the Batavia area, Birchwood Village does not
and cannot attract tenants at the theoretical ‘market rates’ that the Limited Partners suggest should be charged,”
and that the Limited Partners “cannot accomplish that transformation [renovations] in the 22 months remaining
before the Partnership terminates in December 2020.” Docket No. [#18] at p. 12. It is evident, though, that
Defendants’ objective now is to sell Birchwood Village, not to transform it into a market-rate apartment complex.
                                                         10
that Defendants therefore cannot establish their entitlement to preliminary injunctive relief. In

particular, Plaintiff contends that Defendants’ arguments about market rents and

mismanagement are specious, since it has always been stated in the partnership agreement

and understood by the partners that              Birchwood Village would be run as a low-income

apartment complex, and that the primary benefit to the limited partners would be tax losses. 29

Plaintiff maintains that after decades of reaping tax benefits, and with the scheduled dissolution

of the partnership looming, Defendants are now changing their tune and attempting to both “eat

their cake and have it too”:

        For nearly four decades, [Plaintiff] has managed the Partnership to “maximize the
        Federal, state and local income tax benefits available to the Partnership” as mandated
        by the explicit “purpose” provisions of the Partnership Agreement. During that time, the
        Limited Partners have been the substantial beneficiaries of the tax benefits generated
        by the Partnership. Now, after all these years of receiving the benefits of the
        Partnership’s tax losses, the Limited Partners claim that [Plaintiff] should be removed as
        the Partnership’s managing general partner because [Plaintiff] allegedly failed to fulfill a
        contrary duty to maximize income and equity.

Docket No. [#18] at pp. 1-2 (emphasis in original). Plaintiff asserts in this regard that the limited

partners’ total capital contribution to the partnership was only $400,000, and that for them the

investment “was a classic low-income housing tax shelter, designed to generate ‘tax benefits’

in the form of annual operating losses that were allocated and passed through to them under

the Partnership Agreement.” 30 Plaintiff notes that Defendants have never complained about

this arrangement until now, despite having been provided with Birchwood Villages’ financial

information at every step over the past forty years.

        In support of its response, Plaintiff has submitted an affidavit from its accountant,

Douglas Zimmerman, CPA (“Zimmerman”), explaining the purpose of the limited partnership


29 Docket No. [#18] (“The Partnership was established and operated as an affordable housing tax shelter for the

Limited Partners, while fulfilling [Plaintiff’s] mission to provide affordable housing.”).
30 Docket No. [#18] at p. 3 (“Over the ensuing 39 years, the Limited Partners have received tax benefits of

several million dollars in exchange for their $400,000 investment.”).
                                                      11
from a tax standpoint, and the tax benefits that Defendants have received. Notably in this

regard, Zimmerman states that

        99.5% of the Debt Obligation has been allocated to the limited partner defendants, which
        has increased their basis in their partnership interests by almost 22 times their initial
        capital investment in the Partnership of $400,000, which in turn has allowed them to be
        allocated 99.5% of the Partnership’s tax losses.

        The limited partner defendants have been allocated multiple millions of dollars in losses
        since their initial investment in the partnership in 1980, which is what they bargained for
        when they invested in the Partnership. Their investment in the Partnership was a tax
        shelter and they have received the benefit of their bargain in the form of their distributive
        shares of tax losses.

Docket No. [#17] at p. 4. 31 Zimmerman further states that

        [k]eeping the rental rates lower has reduced income, which has increased losses,
        thereby maximizing income tax benefits to the Partnership, as called for in the
        Partnership Agreement. Conversely, raising rental rates would increase income, which
        would decrease losses, thereby minimizing income tax benefits, in contravention of the
        Partnership Agreement.

Id. at pp. 4-5. Zimmerman indicates that Defendants will face income tax liability upon the

dissolution of the partnership, 32 but that is the nature of the investment they made. 33

        Insofar as Defendants are contending that Plaintiff breached fiduciary duties by

“torpedoing” the potential sale of the property to Intercoastal in 2014, Plaintiff responds that its

alleged late response was not to blame for the potential deal falling through, that there was




31 See, e.g., Hawkins v. MedApproach Holdings, Inc., 326 F.R.D. 391, 393 (S.D.N.Y. 2018) (“Limited

partnerships, which are taxed as ‘pass-through’ entities, do not pay any income tax, but instead file information
returns and reports to each partner on his or her pro-rata share of all income, deductions, gains, losses, credits
and other items. 2 MYRON COVE & ALVIN L. ARNOLD, REAL ESTATE TRANSACTIONS: STRUCTURE AND ANALYSIS WITH
FORMS § 16:48 (2018). The partner then reports those items on his or her individual income tax return. Id. ‘The
limited partnership serves as a conduit through which the income tax consequences of a project or enterprise
are passed through to the individual partners.’ Id.”)
32 As discussed earlier, in 2014 Penn acknowledged that one of the reasons he wanted to sell Birchwood Village

was because the limited partners would have “federal tax liability . . . due to their recapture of their negative
capital accounts from the Partnership.” Docket No. [#7-4] at p. 9.
33 Zimmerman Decl. [#17] at p. 6 (“This prospective outcome, which is provided for in the terms of the

Partnership Agreement, is the result the limited partner defendants face upon exiting the Partnership on
December 1, 2020.”).
                                                       12
never an actual purchase offer, and that any breaches of fiduciary duties occurring in 2014 are

now time-barred in any event.

         Plaintiff further maintains that Defendants’ contention that it should be charging “market-

rate rents” is not plausible, since Birchwood Village cannot realistically charge market-rate

rents:

         Because of its age, state of repair/renovation, and the lack of amenities typically found
         in market rate apartments in our area, Birchwood Village does not and cannot attract
         tenants at the theoretical ‘market rates’ that [Defendants] suggest we could charge. ...
         [T]he rents [Doyle] suggests as ‘estimated market rent’ for Birchwood Village are
         completely unattainable.

Greenbaum Decl. at ¶ ¶ 149-150. Further, Plaintiff states that if Defendants were permitted to

increase the rents at Birchwood Village to “market rates,” “most of [the current] tenants ...

would be forced to move out immediately because they would be unable to pay rents at those

levels.” Greenbaum Decl. at ¶ 150.

         On March 28, 2019, the Court heard oral argument. At the completion of oral argument,

the Court announced that it was denying the application, and that it would issue a written

decision.

                                                DISCUSSION

         Defendants admittedly are requesting mandatory preliminary injunctive relief, 34 and the

law governing such applications is clear:

         “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
         v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008).
         “A party seeking a preliminary injunction must show (1) irreparable harm; (2) either (a)
         a likelihood of success on the merits or (b) sufficiently serious questions going to the

34 In some situations there may be a dispute as to whether the injunction being sought is “mandatory.”
However, there is no such dispute in this action, since Movants acknowledge in their application for preliminary
injunctive relief that the higher standard for “mandatory injunctions” applies, and they maintain that they meet
the higher standard. See, Def. Memo of Law [#7-1] at p. 10 (“Where a preliminary injunction will alter, rather
than maintain, the status quo, the moving party must make a clear or substantial showing of a likelihood of
success. Investors and AHS satisfy that standard here.”) (emphasis added; citation and internal quotation
marks omitted).
                                                       13
       merits of its claims to make them a fair ground for litigation, plus a balance of the
       hardships tipping decidedly in favor of the moving party; and (3) that a preliminary
       injunction is in the public interest.” New York ex rel. Schneiderman v. Actavis PLC, 787
       F.3d 638, 650 (2d Cir. 2015). An injunction that would change the status quo is even
       more extraordinary, and parties seeking these so-called “mandatory” injunctions must
       show either a clear likelihood of success on the merits or, perhaps, that the balance of
       hardships tips even more decidedly in their favor because “extreme or very serious
       damage will result from a denial of preliminary relief.” See Abdul Wali v. Coughlin, 754
       F.2d 1015, 1025 (2d Cir. 1985).

H'Sh aka v. O'Gorman, 758 F. App'x 196, 198 (2d Cir. Feb. 13, 2019) (footnote omitted). For

the reasons to be discussed below, Defendants here have not met the standard to obtain a

prohibitory injunction, much less a mandatory injunction. More specifically, Defendants have

not shown that they will suffer irreparable harm if the application is granted; have not shown

that they are likely to succeed on the merits of the underlying claim; and have not shown that

the balance of hardships tips decidedly in their favor.

       Irreparable Harm

       Irreparable harm, which is frequently called the single most important prerequisite to

obtaining preliminary injunctive relief, involves considerations such as whether money

damages can adequately compensate the movant if relief is not granted, and whether there is

an urgent need to protect the movant:

       [I]rreparable injury, is the “single most important prerequisite.” Singas [Famous Pizza
       Brands Corp. v. New York Advertising LLC,] 468 Fed.Appx. [43,] 45[, (2d Cir. 2012)].
       .For the purposes of a preliminary injunction, the Second Circuit has defined “irreparable
       injury” to mean “that if [a plaintiff] is entitled to a final injunction, its interim damages
       cannot be calculated with sufficient accuracy to make damages an adequate substitute.”
       Ives Labs., Inc. v. Darby Drug Co., Inc., 601 F.2d 631, 644 (2d Cir.1979). Put another
       way, “it has always been true that irreparable injury means injury for which a monetary
       award cannot be adequate compensation and that where money damages is adequate
       compensation a preliminary injunction will not issue.” Jackson Dairy, Inc. v. H.P. Hood
       & Sons, Inc., 596 F.2d 70, 72 (2d Cir.1979). “Thus, if it appears that the potential harm
       to the moving party is simply a monetary loss, the potential injury is normally not deemed
       irreparable and hence does not justify injunctive relief.” Sperry Int'l Trade, Inc. v. Gov't
       of Israel, 670 F.2d 8, 12 (2d Cir.1982).

                                                14
        District Courts should generally consider delay in determining whether to grant a
        preliminary injunction. See Tom Doherty Assocs., Inc. v. Saban Entertainment, Inc., 60
        F.3d 27, 39 (2d Cir.1995); see also Central Point Software, Inc. v. Global Software &
        Accessories, Inc., 859 F.Supp. 640, 644–45 (E.D.N.Y.1994) (Wexler, J.). “Preliminary
        injunctions are generally granted under the theory that there is an urgent need for
        speedy action to protect the plaintiff's rights. Delay in seeking enforcement of those
        rights, however, tends to indicate at least a reduced need for such drastic, speedy
        action.” Central Point Software, 859 F.Supp. at 645 (quoting Citibank, N.A. v. Citytrust,
        756 F.2d 273, 276 (2d Cir.1985)). While delay does not always undermine an alleged
        need for preliminary relief, months-long delays in seeking preliminary injunctions have
        repeatedly been held by courts in the Second Circuit to undercut the sense of urgency
        accompanying a motion for preliminary relief.

Silber v. Barbara's Bakery, Inc., 950 F. Supp. 2d 432, 439 (E.D.N.Y. 2013) (collecting additional

cases).

        In the instant action, Defendants’ delay in seeking preliminary injunctive relief warrants

denial of their request, even without regard to whether money damages would be adequate

compensation for any injury. 35 Defendants contend that the situation which they seek to enjoin

has existed “for a number of years.” 36 However, Defendants are conspicuously silent about

when they became aware that Plaintiff was allegedly charging too little for rent. It is undisputed,

though, that Defendants have always received annual reports concerning the finances of the

limited partnership, including the amounts being charged for rents at the apartment complex.

Moreover, Defendants have been on notice since at least 2012, after the HUD mortgage was

paid off, that no payments were being made on the remaining wraparound mortgage. Indeed,

in a letter to Plaintiff dated October 24, 2014, Mr. Penn referenced the fact that the mortgage




35Defendants   have alleged, but not shown, that money damages would be insufficient to compensate them.
36Docket No. [#7-1] at p. 1; see also, Docket No. [#7-2] at p. 7 (“Council has for many years managed the
Property for its advantage and the advantage of the tenants of the Property, but contrary to the interests of the
Limited Partners.”); Docket No. [#7-6] at p. 3, ¶ 15 (“I understand that, from 2012 until the present, the rents
charged at the Property have remained approximately one-half of the FMRS for Genesee County. I cannot
conceive why a rational for-profit owner would set the rents so far below market level for such an extended
period of time.”) .
                                                        15
was not being paid. 37 However, Defendants did not request preliminary injunctive relief until

January 4, 2019, and only then in response to Plaintiff’s commencement of this action.

        Defendants nevertheless deny that they were dilatory in making the instant application.

In that regard, their reply states:

        Here [Defendants] did not sleep on their rights after learning that the rents at the
        Property have been suppressed far below market level. They raised this issue with
        [Plaintiff] at a meeting in August 2018 and then attempted to negotiate a resolution with
        [Plaintiff]. When that effort failed, they acted under the Partnership Agreement to
        remove [Plaintiff] as the general partner. Two days before the notice of removal took
        effect, [Plaintiff] instituted this litigation. [Defendants] promptly moved for injunctive relief
        when they filed their answer.

Reply [#21] at pp. 9-10. However, this argument is unpersuasive inasmuch as it relies on a

very selective view of the factual record. Again, Defendants conspicuously fail to indicate

exactly when it was that they claim to have “learned[ed] that the rents at the Property ha[d]

been suppressed far below market level.” They were, though, on actual notice of the rent level

for many years, if not decades. Moreover, Defendants were plainly not in any hurry to quell

this alleged severe breach of fiduciary duties by Plaintiff, since they requested the meeting with

Plaintiff in June, but did not disclose the purpose of the meeting until August. Then, following

that meeting and Plaintiff’s rejection of Defendants’ written purchase offer (which rejection

could not have been a surprise to Defendants, given that the written offer was one million

dollars less than what Penn had offered orally two weeks earlier), Defendants waited two more

months, until November 19, 2018, to send a notice to Plaintiff, purporting to remove Plaintiff as

the general partner. 38

        In sum, Defendants are requesting an injunction to effectively end a business practice

of which they have been aware for years if not decades, and to which they have never objected


37 Docket No. [#7-4] at p. 9 (Discussing how a sale of the property would generate sufficient funds “to pay off

the wraparound mortgage, including all accrued and unpaid interest.”).
38 Reply at pp. 8-9.

                                                       16
until recently. This fact alone belies the need for the “extraordinary and drastic” remedy that

Defendants are now requesting. 39

        Apart from this delay, the Court agrees with Plaintiff that Defendants’ ability to establish

irreparable harm depends on their ability to show that there is actual “cause” to remove Plaintiff

as general partner and managing partner. That is, Defendants contend that they will be

irreparably harmed if they are denied their right under the partnership agreement to remove

Plaintiff for cause.       However, as will be discussed further below, Defendants have not

demonstrated that such cause exists. Therefore, Defendants have also failed to demonstrate

irreparable harm for this reason.

        Clear or Substantial Likelihood of Success on the Merits

        Defendants have not shown that they are likely to succeed on the merits of the

underlying claims. Rather, the only thing that Defendants have clearly shown is that the rents

that have been charged at Birchwood Village over the years have been below both market

rates and HUD’s FRM rates. However, such fact is not necessarily indicative of malfeasance

by Plaintiff. Indeed, Plaintiff has persuasively argued that such fact is consistent with the

purpose for which Birchwood Village was established, and with the purpose of the limited

partnership, which was to provide tax losses to Defendants.                       Defendants’ contrary bald

assertion that Birchwood Village should have been operated as a market-rate apartment

complex once the HUD mortgage was paid in 2012, not only flies in the face of the facts of




39 See, e.g., Moore v. Consol. Edison Co. of New York, 409 F.3d 506, 510 (2d Cir. 2005) (Reiterating the well-
settled principle that a preliminary injunction “is an extraordinary and drastic remedy.”); see also, Town of
Riverhead v. CSC Acquisition-NY, Inc. (Cablevision), 618 F. Supp. 2d 256, 266 (E.D.N.Y. 2009)
 (“This [four month] delay belies any claim that the alleged harms are so pressing as to warrant such a drastic
judicial remedy.”); Citibank, N.A. v. Citytrust, 756 F.2d 273, 276 (2d Cir. 1985) (“Although a particular period of
delay may not rise to the level of laches and thereby bar a permanent injunction, it may still indicate an absence
of the kind of irreparable harm required to support a preliminary injunction.”)



                                                        17
record, but begs the question why they never never complained until 2018. Defendants have

not provided any convincing answer to that question. Nor have Defendants otherwise shown

that the purpose of the limited partnership was to maximize profits, as opposed to tax benefits.

        Defendants also have not clearly shown that Plaintiff did anything improper with regard

to the Intercoastal “purchase offer” in 2014. Defendants contend that Plaintiff “kill[ed] this offer

to purchase” insofar as they “did not return [the letter of intent] until after the end of November

when the offer had expired.” 40 However, even assuming arguendo that such incident is not

barred by the statute of limitations, for the reasons already discussed (concerning the stated

purposes of the partnership) Defendants have not shown that Plaintiff was obligated to return

the letter of intent at all, let alone sooner than it did. Moreover, Mr. Schuman’s letter to Plaintiff

of December 15, 2014, indicates that Intercoastal had received Plaintiff’s letter of intent dated

December 9, 2014, and was still willing to proceed with the sale. Consequently, Defendants

have not clearly shown that the alleged delay by Plaintiff was the reason that the Intercoastal

deal failed to materialize. 41

        For all of these reasons, Defendants have not clearly shown at this time that they are

likely to succeed on the merits of this action. 42

        Serious Questions/Balance of Hardships

        Defendants also have not clearly shown that there are sufficiently serious questions

going to the merits of its claims to make them a fair ground for litigation, and that the balance

of the hardships tips decidedly in their favor because extreme or very serious damage will result

from a denial of preliminary relief. With regard to the balance of hardships, for example, if the




40 Docket No. [#7-1] at p. 7.
41 Greenbaum Decl. Ex. 28.
42 “It is hardly necessary to add that the granting [or denial] of this relief is no indication of the court’s view of the

merits of the controversy, the resolution of which must await a trial.” Jacobson & Co., Inc. v. Armstrong Cork
Co., 416 F.Supp. 564, 570 (S.D.N.Y. 1976) (Weinfeld, J.).
                                                           18
application is denied the partnership will merely continue to do business as it has done for the

past forty years without objection by Defendants. On the other hand, if the application is

granted Plaintiff will be ousted from the position within the partnership that it has held since

1979, and the operation of the apartment complex will likely be disrupted to the detriment of

the tenants.

                                        CONCLUSION

      Defendants’ application [#7][#11] for preliminary injunctive relief is denied.

      SO ORDERED.


Dated: Rochester, New York
       May 3, 2019                ENTER:


                                         /s/ Charles J. Siragusa
                                         CHARLES J. SIRAGUSA
                                         United States District Judge




                                              19
